Citation Nr: 0116239	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-03 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan
                    

THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
veteran testified before a hearing officer at the RO in April 
2000.  In March 2001, the veteran testified at a hearing at 
the RO before the undersigned Member of the Board.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim and 
also contains new notification provisions.  In this case, all 
records pertinent to the veteran's appeal have been obtained, 
and the veteran has been provided necessary examinations.  
The RO has considered the claim under the VCAA and has 
described the rating criteria applicable to the veteran's 
claim in its supplemental statement of the case.  The veteran 
has provided testimony concerning his claim at hearings 
before a hearing officer at the RO and before the undersigned 
Member of the Board, and he has provided statements in 
support of his claim from his wife, a union community 
services representative and a neighbor.  There is no 
indication that there is outstanding evidence that should be 
obtained.  Consequently, there is no further action to be 
undertaken to comply with the provisions of the VCAA, and the 
Board will proceed with its decision in this appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's PTSD is manifested primarily by 
irritability, anxiousness, intrusive thoughts of Vietnam 
combat experiences, sleep difficulties including nightmares, 
and feelings of detachment from others.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Briefly, the record shows that in February 1968, the veteran 
received shell fragment wounds of the right shoulder and 
right index finger during service in Vietnam, and because of 
these wounds he received the Purple Heart Medal.  The veteran 
applied for and received service connection for residuals of 
those wounds effective from the day following separation from 
service in June 1969.  

The veteran filed his claim for service connection for PTSD 
in July 1999.  At that time, the veteran reported that he had 
been seeing a psychologist at a VA metal health clinic for 
more than a year.  He said he initially went to the clinic 
because of recurring nightmares about his tour of duty in 
Vietnam.  He said he had also had difficulties with night 
sweats, hypervigilance, depression and insomnia.  

The RO obtained VA outpatient treatment records dated from 
July 1998 to August 1999, and the veteran underwent a VA 
psychiatric examination in August 1999.  In a rating decision 
dated in September 1999, the RO granted service connection 
for PTSD and awarded a 10 percent rating effective from the 
veteran's date of claim in July 1999.  The veteran disagreed 
with the initial 10 percent rating.  Thereafter, the RO 
obtained a VA consultation report dated in July 1998 and a VA 
treatment summary dated in November 1999.  In support of his 
claim, the veteran submitted statements from his wife and his 
union community services representative.  In a rating 
decision dated in March 2000, the RO revised its earlier 
rating and awarded a 30 percent rating for the veteran's PTSD 
effective from July 1999.  The veteran continued his appeal.  
He testified before a hearing officer at the RO in April 
2000.  In addition, he submitted statements from a neighbor 
who is a registered nurse, and he testified before the 
undersigned Member of the Board at a videoconference hearing 
in March 2001.  

The July 1998 VA consultation report shows that the veteran 
was examined by a psychiatrist, psychologist and a psychology 
intern.  The veteran reported having persistent combat-
related memories 3 to 4 times a day and nightmares about the 
war occurring 1 to 2 times a night about 3 to 4 times a week.  
He said he was able to push the memories out, but they did 
make him mad and sad in some cases.  The veteran said he did 
not make friends during the war because you never knew if you 
would see that person again.  He said he did not have many 
old or new friends and presently found it hard to make new 
friends.  He said he was spending more time with his son, 
helping him start his own business.  He said this kept his 
mind busy and helped him to not think about the war.  He 
reported that his memories did not affect his work 
performance.  He also reported that he was jumpy and easily 
startled and that he was watchful of his surroundings.  He 
also said he had a quick temper but that it had gotten 
better.  The veteran reported he was currently employed at a 
factory pouring steel and that he had worked there for 26 
years and planned to retire after 30 years.  After 
examination, the Axis I diagnosis was PTSD vs. PTSS.  The 
panel assigned a code of 65 on the Global Assessment of 
Functioning (GAF) Scale.  

The outpatient records show that over the course of the year 
from July 1998 to July 1999, the veteran reported continuing 
nightmares and intrusive thoughts about Vietnam combat 
experiences.  The veteran reported, and the records show, 
that January, February and March were the most troublesome 
months.  That time included the February anniversary of his 
wounding in Vietnam.  The outpatient records show that the 
veteran reported that in addition to his full-time job at a 
foundry, he worked an additional 4 to 5 hours a day in his 
own business, with his son and brother, installing garage 
doors.  

At the VA examination in August 1999, the veteran reported 
nightmares and dreams stating that at night he would wake up 
in the middle of the night in a sweat and shaking, feeling he 
was actually in battle.  He said this might happen 2 to 3 
times a night when it was happening and go on nightly for 
some time; he said that at times it did not occur nightly.  
He said it was like constant fear some of the time and that 
he would then not want to go to bed or to sleep and would 
stay awake as long as he could.  He said his wife would no 
longer sleep with him because of his tossing and turning.  He 
said the he did not like to be around crowds and that it was 
hard for him to make friends.  He reported he worked in a 
foundry from 3 a.m. to 11 a.m.  and might work from 12 or 1 
p.m. to 6 or 7 p.m. with his son in their business replacing 
garage doors.  

The physician reported that the veteran described himself as 
sad or depressed, but said that the veteran mainly talked 
about being irritable.  There was no evidence of difficulty 
with thought process or content.  The veteran denied 
hallucinations, or persecutory paranoid thoughts.  He denied 
ritual obsessions or compulsions and also denied panic 
spells.  He said did not like being around people and worried 
about what was behind him.  He said he felt somewhat detached 
from his wife.  The veteran reported that after attending the 
PTSD clinic for a year he felt more relaxed.  He reported 
that his wife said he was less irritable and his children 
said it was easier to talk with him.  The Axis I diagnosis 
included PTSD, delayed onset, chronic.  The GAF code was 65.  
The physician stated that the veteran continued to 
demonstrate some mild symptoms (depression as well as 
irritability and sleep disorders) and some difficulty in 
social functioning (avoidance of social relationship).  The 
physician stated that the veteran was functioning fairly well 
in terms of occupation and appeared to have an interpersonal 
relationship in terms of his family.  

In a treatment summary dated in November 1999, two VA 
psychologists stated that although the veteran had made some 
progress in the amelioration and reduction of post-traumatic 
symptoms, he continued to experience considerable distress 
from nightmares and intrusive thoughts.  They also sated that 
the veteran struggled with symptoms of persistent avoidance 
such as restricted range of affect and feeling detached with 
others.  They said the veteran also struggled with high 
levels of anxiety, difficulty staying asleep and difficulty 
with frequent irritability.  The psychologists said these 
symptoms along with issues of trust and disclosure had a 
significant impact on the veteran's work, family and social 
life.  The Axis I diagnosis reported in the treatment summary 
included PTSD, chronic, and the GAF code was 65.  

In a statement dated in January 2000, the veteran's  wife 
reported that she and the veteran had been married for 33 
years.  She said the veteran was full of love but that he was 
also filled with a lot of anger and mood swings.  She said 
the veteran would not socialize with her family and had 
nothing in common with the other men at his work.  She said 
the veteran had been helped by his treatment from VA but that 
it was taking him a while to get used to his new doctor and 
that he did not trust everyone nor did he talk just to talk.  

In a statement dated in January 2000, the veteran's union 
community services representative stated that he had worked 
with the veteran for 25 years and in the past 10 years had 
been the union community services representative.  He said 
that in that position he had received training in handling 
people in stress, abuse and social problem areas, including 
veteran-related problems.  The representative stated that in 
addition he had been in combat in Vietnam.  The 
representative stated that at work the veteran was unable to 
"open up" and relate to others as part of a team and that 
over the past 25 years the veteran had many confrontations 
with other workers that had resulted in disciplinary actions, 
but not time off or discharge from work.  He said that that 
he had been able to talk to the veteran about combat in 
Vietnam, but the conversations were stilted and the veteran 
did not open up his true feelings.  The representative said 
the veteran showed acute symptoms of post-traumatic stress 
syndrome and he saw the constant specter of violence due to 
the veteran's mercurial temper.  He said the veteran had no 
friends at work and he doubted he had friends in his personal 
life.  The representative said this had affected the 
veteran's job performance and limited his ability to upgrade 
in his job.  

At the hearing before the hearing officer at the RO in April 
2000, the veteran testified that he had been working in a 
foundry for 28 years.  He testified that he had a lot of 
conflicts with his employers and that twice over the years he 
had been off work because of this.  He testified that he had 
once been off work for about 2 and a half months and another 
time he was off work for one day.  He testified that he had 
no warnings in the past year.  He testified that he did not 
really get along with his fellow workers and he sometimes 
became angry with them.  He said the only socializing he did 
outside work was with his neighbors.  He testified that his 
son who does not live at home visited once or twice a week.  
The veteran testified that he had a lot of flashbacks and a 
lot of trouble sleeping at night.  He said he had nightmares 
and woke up short of breath and sweating, not knowing where 
he was.  He said that he and his wife no longer slept 
together because he would hit her in his sleep.  He testified 
that at least once or twice a week he would wake up during 
the night and would have to check the house thinking that 
something was wrong.  The veteran also testified that he had 
a lot of panic attacks and that he sometimes could not 
remember tasks that needed to be done around the house.  

The veteran's wife testified that the veteran's sister was 
the only person who visited at their house.  She testified 
that the veteran occasionally went shopping with her, but 
that he dictated when they had to return home and it was 
sometimes shortly after they arrived at the store.  She also 
testified that the veteran had built-up anger.  

In a letter dated in April 2000, a neighbor of the veteran 
stated that she and her husband were both registered nurses 
and she had worked in psychiatry since 1985.  She stated that 
although they had become neighbors 11 years ago, they had 
only recently become acquainted with the veteran and his 
family.  The neighbor said that the veteran displayed 
frequent verbal outbursts, which he reluctantly discussed on 
occasion.  She said the veteran had difficulty engaging in 
meaningful relationships and seemed unable to express his 
true feelings.  She stated that the veteran's wife had told 
her that the veteran communicated with almost no one else. 
The neighbor said she and her husband had seen very little 
improvement in the veteran since he had started going to VA 
for appointments, but she believed continued treatment would 
be necessary.  

In a statement received in March 2001, the neighbor stated 
that she recently noticed that the veteran was more irritable 
and less social.  She said her husband had also noticed 
changes.  The neighbor stated that at her husband's 
recommendation the veteran returned to psychiatric treatment 
and that he seemed to be doing better.  The neighbor stated 
that the veteran's condition seemed to warrant continuous 
care.  

At the March 2001 hearing, the veteran testified that he had 
one neighbor with whom he talked but he did not socialize 
otherwise.  He testified that he stayed pretty much to 
himself and did not enjoy shopping or other activities.  The 
veteran testified that he did not get along well with others 
at work, especially his supervisors.  He testified that 
nightmares and intrusive thoughts of Vietnam were now 
particularly bad because it was near the February anniversary 
of when he was wounded in Vietnam.  The veteran's wife 
testified that the veteran was short-tempered but that since 
he had been seeing the psychiatrist it was possible to talk 
with the veteran without making adjustments and worrying 
about what would make him angry.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  When 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The evaluation of the same disability under 
various diagnoses and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2000).  

Evaluation of a mental disorder is to consider the frequency, 
severity and duration of psychiatric symptoms, and assignment 
of an evaluation is to be based on all evidence of record 
that bears on occupational and social impairment rather than 
only on the examiner's assessment of the level of disability 
at the moment of the examination.  38 C.F.R. § 4.126.  
Consideration is to be given to the extent of social 
impairment, but an evaluation shall not be assigned solely on 
the basis of social impairment.  Id.  

Within the Rating Schedule, the nomenclature employed in the 
schedule of ratings for mental disorders is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
38 C.F.R. § 4.130 sets forth the general rating formula for 
mental disorders including PTSD, which is rated under 
Diagnostic Code 9411.  

Under the general rating formula for mental disorders, a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The issue on appeal concerns the degree of disability 
associated with the veteran's PTSD from the date of award of 
service connection in July 1999.  Review of the evidence for 
the pertinent period shows the veteran's PTSD manifested 
primarily by irritability, anxiousness, intrusive thoughts of 
Vietnam combat experiences, sleep difficulties including 
nightmares and feelings of detachment from others, which are 
consistent with the currently assigned 30 percent rating.  
The veteran has been able to work full time at his regular 
job pouring steel in a foundry and, in addition, he has been 
able to pursue his own business installing garage doors on a 
part-time basis.  

Although the evidence shows that the veteran reported at his 
April 2000 hearing that he has a lot of panic attacks, it is 
the Board's judgment that that veteran's PTSD symptoms do not 
reflect or more nearly approximate the criteria for a 50 
percent rating under the Rating Schedule.  In this regard, 
the evidence does not demonstrate symptoms such as flattened 
affect, circumstantial, circumlocutory or stereotyped speech, 
nor has there been shown to be difficulty in understanding 
complex commands, more than mild memory loss, impaired 
judgment or impaired abstract thinking.  Examiners have 
recognized symptoms of irritability and depressed mood, but 
nonetheless have assigned a GAF code of 65.  The Board notes 
that under DSM IV, GAF code 61-70 indicates some mild 
symptoms or some difficulty in social, occupational or school 
functioning, but the individual is generally functioning 
pretty well and has some meaningful interpersonal 
relationships.  Although the veteran and his union community 
services representative have reported that the veteran has 
conflicts at work, the veteran has been able to perform his 
job and continue working with no warnings of disciplinary 
actions during the appeal period.  Further, the veteran has 
been able to pursue a part-time business with his son.  The 
veteran's social relationships have apparently been limited, 
but he has maintained family relationships with his wife and 
children and has become friends with his neighbors.  The 
Board thus finds that the preponderance of the evidence is 
against the claim of entitlement to a rating in excess of 30 
percent for PTSD.  

In addition, the Board notes the veteran has not argued, nor 
does the evidence show there should be referral to the 
Director of the Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the evidence does not show that the veteran 
has been hospitalized due to his PTSD.  The Board also notes 
that although the veteran has testified that in the past 
there have been conflicts at work that on one occasion kept 
him off the job for two and a half months, during the rating 
period, that is, since July 12, 1999, he has said he has not 
been off work or received warnings because of conflicts with 
his supervisors or other employees.  The veteran's 
descriptions of continuing conflicts at work and the union 
community services representative's opinion that PTSD 
symptoms have limited the veteran's ability to upgrade in his 
job do not, in the Board's opinion, indicate marked 
interference with employment.  Further, the manifestations of 
the disability that have been documented are consistent with 
the assigned 30 percent rating, and, in the Board's judgment, 
the record does not indicate that the average industrial 
impairment resulting from the veteran's PTSD would be in 
excess of that contemplated by the 30 percent evaluation 
assigned under the Rating Schedule.  Therefore, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 30 percent for PTSD is denied.  


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

